                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTICT OF MICHIGAN
                           SOUTHERN DIVISION

DARRIN LAPINE,

     Plaintiff,                          Case No. 20-12787
                                         Honorable Victoria A. Roberts
v.

HARTZLER, et al.,

     Defendants.
_____________________________/

 ORDER DENYING PLAINTIFF’S: (1) MOTION TO ALTER OR AMEND
  THE JANUARY 13, 2021 ORDER [ECF No. 8] AND (2) MOTION TO
  ALTER OR AMEND THE JANUARY 13, 2021 ORDER [ECF No. 9]

     Michigan state prisoner Darrin LaPine filed a pro se complaint under

42 U.S.C. § 1983. [ECF No. 1]. He named twenty-one defendants. LaPine

says employees at the Macomb Correctional Facility (“MRF”) assaulted him

and retaliated against him for filing grievances. He also says he sustained

injuries after Defendants improperly restrained him prior to an off-sight

medical appointment. LaPine claims he did not receive adequate medical

attention for his injuries and the Defendants subjected him to conditions

amounting to cruel and unusual punishment. LaPine alleged violations of his

First, Fifth, Eighth, and Fourteenth Amendment rights.




                                     1
      On January 13, 2021, the Court sua sponte entered an Order of Partial

Dismissal. [ECF No. 6]. The Court dismissed eighteen Defendants and

LaPine’s Fifth and Fourteenth Amendment claims. The remaining

Defendants are M. Hartzler, Mike Groves, and Lt. White.

      LaPine’s February 10, 2021 motion asks the Court to reinstate all

Defendants and causes of actions under Fed. R. Civ. P. 59(e). [ECF No. 8].

LaPine has two arguments.

      First, he says the court erred by stating he was “guilty” of the March

13, 2020 misconduct when in fact, he claims he was found “not guilty.”

      Second, LaPine says the Court should have liberally construed the

allegations in his complaint because he is a pro se filer. LaPine says the

Court improperly analyzed the complaint under a heightened standard,

evaluating “[t]he quality of the complaint and evidence” instead of holding it

“to a lessor [sic] standard and indulgently read[ing]” it.

      LaPine’s January 26, 2021 motion asks the Court to consider the

following additional allegations:

    Michigan Department of Corrections (“MDOC”) staff has ordered
     several assaults against him;

    He has been denied medical treatment; and


                                        2
    He has been refused access to his legal property and the library.


[ECF No. 9]. LaPine asks the Court to order the MDOC and/or MRF to allow

him access to his legal property, word processor, and a place to work so that

he can file materials with the Court including, an amended complaint and

other pleadings.

      The Court construes LaPine’s motions as motions for reconsideration.

Local Rule 7.1(h)(3) provides the Court's standard of review for a motion for

reconsideration:

      Generally, and without restricting the court’s discretion, the court
      will not grant motions for ... reconsideration that merely present
      the same issues ruled upon by the court, either expressly or by
      reasonable implication. The movant must not only demonstrate
      a palpable defect by which the court and the parties and other
      persons entitled to be heard on the motion have been misled but
      also show that correcting the defect will result in a different
      disposition of the case.

E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious,

clear, unmistakable, manifest or plain.” Mich. Dep’t of Treasury v. Michalec,

181 F. Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm

for the Court to grant a motion for reconsideration.” Maiberger v. City of

Livonia, 724 F. Supp. 2d 759, 780 (E.D. Mich. 2010). “[A]bsent a significant

error that changes the outcome of a ruling on a motion, the Court will not

provide a party with an opportunity to relitigate issues already decided.” Id.

                                       3
      In ordering partial dismissal, the Court held LaPine failed to make

proper allegations to support claims against the dismissed Defendants and

that he did not allege with any specificity what conduct allegedly violated his

Fifth and Fourteenth Amendments.

      LaPine fails to demonstrate a palpable defect, the correction of which

will result in a different disposition of his complaint.

      The Court does not consider LaPine’s request to order the MDOC

and/or MRF to allow him access to his legal property because he raises

these issues for the first time in these motions. “[A] motion for reconsideration

is not an appropriate vehicle for raising new facts or arguments.” United

States v. A.F.F., 144 F. Supp. 2d 809, 812 (E.D. Mich. 2001). See also Bank

of Ann Arbor v. Everest Nat. Ins. Co., 563 Fed. Appx. 473, 476 (6th Cir. 2014)

(“It is well-settled that ‘parties cannot use a motion for reconsideration to

raise new legal arguments that could have been raised before a judgment

was issued.’ Furthermore, a party may not introduce evidence for the first

time in a motion for reconsideration where that evidence could have been

presented earlier.” (citation omitted)). Although the Court does not order

Defendants, the MDOC, or MRF to grant LaPine access to his legal property

they each understand that they must give him access to such property.




                                         4
     The Court DENIES LaPine’s motions to alter or amend the January 13

Order.

     ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: May 24, 2021




                                  5
